ORDER

PER CURIAM.
Heritage Union Life Insurance Company (Appellant) appeals from the trial court’s judgment entered in favor of John Walter Wolfner (Respondent) on Count VIII of Respondent’s petition seeking a declaratory judgment that he is entitled to $300,000 in death benefit coverage on a life insurance policy issued by Appellant. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err in entering judgment in favor of Respondent. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).